Order modified and, as modified, affirmed, without costs on this appeal to either party. Memorandum: While we doubt whether any defenses affirmative in their nature are set up in the answer, still we need not pass upon this at this time, for we are of. the opinion that under paragraphs 1 and 2 of the notice for examination the plaintiff will be granted all the relief which is necessary and to which he is entitled under the pleading. All concur. (The order denies defendant’s motion to modify plaintiff’s notice of examination before trial of defendant’s president in an action to recover unpaid salary.) Present —■ Sears, P. J., Edgcomb, Crosby, Lewis and Taylor, JJ.